DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/723,088 filed on December 28, 2021. Claims 1, 9 and 17 are currently amended. Claims 1-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the objection to the specification for introduction of new matter have been fully considered by the Examiner but are not persuasive.
Specifically, on page 9 of the response filed December 28, 2021, Applicant argues, “the Specification clearly indicates that the packets are encapsulated between the gateways and that the MTU can be used to determine a maximum value for an MSS option (Specification, at least paragraphs 0017, 0030, and 0038). Inherently, the encapsulation overhead must be considered alongside the MTU to avoid fragmentation which would be understood by one of ordinary skill in the art. This is further demonstrated from the technical background which provides ‘due to the encapsulation, the size of the packets communicated between peers may cause issues in relation to the maximum transmission unit (MTU) for the packets’ (Specification, paragraph 0003). Accordingly, the Applicant respectfully asserts that the amended paragraphs and claims do not introduce new matter.”
The Examiner respectfully disagrees. 
“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’” In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).
Paragraph [0022] of the specification as originally filed states:
“In response to determining that the decapsulated packet satisfies the MSS criteria, operation 200 will further modify (254) an MSS option associated with the decapsulated packet to a maximum value the maximum value may be based on the MTU associated with the connection between the two gateways. In some examples, the maximum value may be defined by an administrator associated with the computing environment, may be based on MTU discovery, or may be based on some other mechanism. Additionally, in some examples, operation 200 and gateway 160 may modify a TCP checksum associated with the decapsulated packet based on the modification of the MSS option, wherein the checksum is used to detect corruption of data over a TCP or IPv4 connection. Once the modifications are complete, the packet may be communicated to the corresponding virtual node in virtual nodes 120-122. Here, by modifying the value associated with the MSS option gateway 160 may be able to limit fragmentation and/or limit the risk of undelivered packets in computing environment 100 (emphasis added).”
 While a maximum value that limits fragmentation “may be based on the MTU associated with the connection between the two gateways”, per paragraph [0022], the maximum value that limits fragmentation may alternatively be “defined by an administrator” or be “based on some other mechanism”. As fragmentation may be limited using a maximum value that is not based on the path MTU (e.g., a maximum value supplied by the administrator), Applicant’s assertion that “the encapsulation overhead must be considered alongside the MTU to avoid fragmentation” is incorrect, and therefore features added to the specification by the amendment filed May 25, 2021, are not inherent to the disclosure as originally filed. The objection to the specification for introduction of new matter is maintained.

The amendment to Claims 1, 9 and 17 has overcome the rejection of Claims 1-19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the 

The arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 112(a) have been fully considered by the Examiner but are not persuasive.
MPEP § 2163.02 states, in part:
“If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate (emphasis added).”
Claims 1, 9 and 17 were amended by the response filed May 25, 2021, to include limitations that are not supported by the specification as originally filed. See response to arguments to the objection to the specification for introduction of new matter supra. The rejection of Claims 1-20 under 35 U.S.C. 112(a) is maintained.

The arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered by the Examiner.
The Examiner disagrees with Applicant’s assertion that it would not make sense to combine the teachings of Sridhar and Bannerjee. While Sridhar does not teach or suggest modification of the decapsulated packets in any way, the modification of the MSS value of packets received over the network is taught by Bannerjee and one of Sridhar to modify the MSS values of packets received over the network as taught by Bannerjee to avoid fragmentation of the packets delivered between the local host and the remote datacenter.
	However, while the Examiner disagrees with Applicant’s characterization of the teachings of Dillon, new grounds of rejection under 35 U.S.C. 103 are set forth in this Office Action in order to advance prosecution.

Specification
The amendment filed May 25, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
paragraph [0017], “In some implementations, the maximum value may be based on the MTU between the gateways and encapsulation requirements or overhead caused by the encapsulation between the gateways. The maximum value may avoid fragmentation by compensating for the addition of the encapsulation header.”
Paragraph [0022], “In some implementations, the maximum value may be based on the MTU between the gateways and overhead associated with the encapsulation requirements to avoid fragmentation or packet loss. The maximum value may compensate for the addition of the encapsulation header to avoid fragmentation.”
supra, Applicant has not demonstrated that “the missing descriptive matter is necessarily present in the thing described in the reference” as there are embodiments in which the maximum value of the MSS is based on factors other than the MTU information. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “wherein the program instructions further direct the processing system to obtain a selection of the maximum value from an administrator” in lines 1-3. There is insufficient antecedent basis for the terms “the program instructions” and “the processing system” in the claims.
The Examiner suggests amending Claim 20 as follows to overcome the rejection: “20. (Currently Amended) The computing system of claim 17, wherein the second gateway is further configured 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, independent Claims 1, 9 and 17 are rejected as they have been amended to include features that are not supported by the specification as original filed. See objection to the disclosure for new matter supra. 
 	Dependent Claims 2-8, 10-16 and 18-20 are rejected for the reasons presented above with respect to rejected Claims 1, 9 and 17 in view of their dependence thereon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding Claim 17, “[a] computing system” comprising “a first gateway at a first computing site” and a “second gateway at a second computing site” is recited. While paragraph [0040] of the specification suggests that the gateways may be implemented using computer systems comprising computer hardware, in view of the specification, the broadest, reasonable interpretation of an "a computing system" comprising “a first gateway” and a “second gateway” includes software, per se. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and such claims should be rejected under 35 U.S.C. § 101. See MPEP 2106.
Dependent Claims 18-20 fail to recite sufficient structure so as to cure the deficiencies of Claim 17 from which they depend and therefore are similarly rejected as being drawn to non-statutory subject matter.
The Examiner suggests amending Claim 17 to positively recite computer hardware, e.g., one or more processors and memory, as components of the “computing system” to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al., Pub. No. US 2016/0226678 A1, hereby “Sridhar”, in view of Vedula et al.,, Pub. No. US 2012/0243410 A1, hereby “Vedula”, in further view of Bannerjee et al., Pub. No. US 2008/0101382 A1, hereby “Bannerjee”.

Regarding Claim 1, Sridhar discloses “A method of operating a gateway at a first computing site (Sridhar paragraphs 6 and 44: a method for operating a VXLAN gateway), the method comprising:
receiving an encapsulated packet from a second gateway at a second computing site (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 516 receives an encapsulated packet from VXLAN gateway 514 of a remotely located data center);
decapsulating the encapsulated packet (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 516 decapsulates the packet)”.
However, while Sridhar discloses that the VXLAN gateway forwards the decapsulated packet to a virtual machine on a host in the local data center (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 516 sends the decapsulated packet to VM 518 of the local data center), Sridhar does not explicitly disclose “determining a 
determining that the decapsulated packet satisfies MSS criteria;
in response to determining that the decapsulated packet satisfies MSS criteria:
setting at least the MSS option in the decapsulated packet to the maximum value; and
forwarding the decapsulated packet to a destination virtual node in the first computing site.”
In a related field of endeavor, Vedula discloses “determining a maximum value for a maximum segment size (MSS) option in the decapsulated packet to limit fragmentation based on a maximum transmission unit (MTU) between the gateway and the second gateway and encapsulation requirements associated with the encapsulated packet (Vedula figs. 1 and 9 paragraphs 6-7, 17, 114-115 and 354: VPN router 200 enforces a preferred MSS value, i.e., a maximum value, of the TCP maximum segment size (MSS) to avoid fragmentation, wherein the preferred MSS value is determined based on the path maximum transmission unit (MTU) and encapsulation overhead, i.e., encapsulation requirements associated with the encapsulated packet)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar to enforce a maximum segment size (MSS) that is based on a path maximum transmission unit (MTU) and encapsulation overhead to avoid fragmentation as taught by Vedula. One of ordinary skill in the art would have been motivated to enforce a maximum segment size (MSS) that is based on (Vedula paragraph 8).
However, while Vedula discloses that the VPN router enforces the preferred MSS value by reducing the value found in the MSS header option of a TCP SYN packet and a TCP SYN-ACK packet (Vedula paragraphs 115 and 354), the combination of Sridhar and Vedula does not explicitly disclose “determining that the decapsulated packet satisfies MSS criteria;
in response to determining that the decapsulated packet satisfies MSS criteria:
setting at least an MSS option associated with the decapsulated packet to a maximum value; and
forwarding the decapsulated packet to a destination virtual node in the first computing site.”
In a related field of endeavor, Bannerjee discloses “determining that the... packet satisfies MSS criteria (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 119 determines whether the MSS value in a packet received from remote router 100 exceeds the MSS of router 119, i.e., router 119 determines whether the packet satisfies MSS criteria);
in response to determining that the... packet satisfies MSS criteria (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 119 determines that the MSS value in the received packet is larger than the MSS of router 119, i.e., the MSS criteria is satisfied):
setting at least an MSS option associated with the... packet to a maximum value (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: in response to the determining, router 119 replaces the MSS value in the packet with the MSS of router 119, i.e., a maximum value); and
forwarding the... packet to a destination... in the first computing site (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 119 forwards the packet to target host 207).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula, to have the receiving gateway enforce a preferred maximum segment size by modifying the MSS value of packets that are received over the network from the remote datacenter before forwarding to the local destination host as taught by Bannerjee because doing so constitutes applying a known technique (enforcing a preferred maximum size by modifying the MSS value of packets that are received from the remote datacenter before forwarding to the destination host) to known devices and/or methods (a VXLAN gateway) ready for improvement to yield predictable and desirable results (enforcement of an MSS value that avoids packet fragmentation). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 1.
Additionally, Bannerjee discloses “modifying a transmission control protocol (TCP) checksum associated with the decapsulated packet based on the setting of the MSS option (Bannerjee fig. 4 and paragraph 40: router 119 updates the checksum of the packet based on the replacement of the MSS value).” 
Sridhar, as modified by Vedula, to have the receiving gateway enforce a preferred maximum segment size by modifying the MSS value of packets that are received from the network before forwarding to the destination host as taught by Bannerjee for the reasons set forth in the rejection of Claim 1.

Regarding Claim 5, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 1.
Additionally, Sridhar discloses “obtaining a first packet from a virtual node in the first computing site directed at a virtual node in the second computing site (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 506 receives an Ethernet packet from VM 508);” and
“encapsulating the first packet in a second packet (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 506 encapsulates the received packet); and 
communicating the second packet to the second computing site (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 506 sends the encapsulated packet to VXLAN gateway 516).”
Further, Bannerjee discloses “determining that the first packet satisfies the MSS criteria (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 100 determines whether the MSS value in a packet received from host 110 exceeds the MSS of router 100, i.e., router 100 determines whether the packet satisfies MSS criteria);
in response to the first packet satisfying the MSS criteria, modifying at least an MSS option associated with the first packet to a second maximum value (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: in response to determining that the MSS value in the received packet is larger than the MSS of router 100, router 100 replaces the MSS value in the packet with the MSS of router 100, i.e., a maximum value)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula, to have the sending gateway enforce a preferred maximum segment size by modifying the MSS value of packets that are received from the local host before forwarding to the remote datacenter as taught by Bannerjee because doing so constitutes applying a known technique (enforcing a preferred maximum size by modifying the MSS value of packets that are received from a local host before forwarding to the remote datacenter) to known devices and/or methods (a VXLAN gateway) ready for improvement to yield predictable and desirable results (enforcement of an MSS value that avoids packet fragmentation). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 6, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 5.
Additionally, Bannerjee discloses “modifying a transmission control protocol (TCP) checksum associated with the first packet based on the modification of the MSS option in the first packet (Bannerjee fig. 4 and paragraph 40: router 100 updates the checksum of the packet based on the replacement of the MSS value).” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula, to have the sending gateway enforce a preferred maximum segment size by modifying the MSS Bannerjee for the reasons set forth in the rejection of Claim 5.

Regarding Claim 7, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 5.
Additionally, Bannerjee discloses “determining the second maximum value based on at least one discovered maximum transmission unit (MTU) for the uplink from the gateway (Bannerjee paragraphs 9-10 and 34-35: the MSS of router 100 is based on the MTU of next hop network 202, i.e., the MTU for the uplink from the router).” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula, to have the sending gateway enforce a preferred maximum segment size by modifying the MSS value of packets that are received from the local host before forwarding to the remote datacenter as taught by Bannerjee for the reasons set forth in the rejection of Claim 5.

Regarding Claim 8, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 5.
Additionally, Bannerjee discloses “wherein the maximum value and the second maximum value are equivalent (Bannerjee fig. 2 and paragraphs 22-23, 34-35 and 40: while not explicitly stated, it is readily understood by one of ordinary skill in the art that MSS values of router 100 and router 109 may be the same)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula, to have the sending gateway enforce a preferred maximum segment size by modifying the MSS Bannerjee for the reasons set forth in the rejection of Claim 5.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Sridhar discloses “A computing apparatus (Sridhar fig. 7 and paragraphs 6, 43 and 46: computer system 702 implementing a VXLAN gateway) comprising:
a storage system (Sridhar fig. 7 and paragraph 46: storage device 708);
a processing system operatively coupled to the storage system (Sridhar fig. 7 and paragraph 46: processor 704);
program instructions stored on the storage system to operate a gateway at a first computing site (Sridhar fig. 7 and paragraph 46: "Storage device 708 stores data 730 and instructions which when loaded into memory 706 and executed by processor 704 implement operating system 716 and VXLAN gateway system 718.")”. 

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 8.

Regarding Claim 17, Sridhar discloses “A computing system (Sridhar fig. 5 and paragraphs 6 and 43: a network architecture where two remotely located data centers are joined to form a single layer-2 broadcast domain) comprising:
a first gateway at a first computing site (Sridhar fig. 5 and paragraph 43: VXLAN gateway 506 at a first data center), wherein the first gateway is configured to:
obtain a packet from a first virtual node at the first computing site (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 506 receives an Ethernet packet from VM 508);
generate an encapsulated packet that encapsulates the packet (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 506 encapsulates the received packet); and
communicate the encapsulated packet to a second gateway at a second computing site (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 506 sends the encapsulated packet to VXLAN gateway 516); and
the second gateway at the second computing site (Sridhar fig. 5 and paragraph 43: VXLAN gateway 516 at a second data center), wherein the second gateway is configured to:
(Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 516 receives the encapsulated packet);
decapsulate the encapsulated packet (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 516 decapsulates the encapsulated packet)”.
However, while Sridhar discloses that the VXLAN gateway forwards the decapsulated packet to a virtual machine on a host in the local data center (Sridhar fig. 5 and paragraphs 43-44: VXLAN gateway 516 sends the decapsulated packet to VM 518 of the local data center), Sridhar does not explicitly disclose “determine a maximum value for a maximum segment size (MSS) option in the decapsulated packet to limit fragmentation based on a maximum transmission unit (MTU) between the gateway and the second gateway and encapsulation requirements associated with the encapsulated packet;
determine that the decapsulated packet satisfies MSS criteria;
in response to determining that the decapsulated packet satisfies MSS criteria:
set at least the MSS option in the decapsulated packet to the maximum value; and
forward the decapsulated packet to a destination virtual node in the first computing site.”
In a related field of endeavor, Vedula discloses “determine a maximum value for a maximum segment size (MSS) option in the decapsulated packet to limit fragmentation based on a maximum transmission unit (MTU) between the gateway and the second gateway and encapsulation requirements associated with the encapsulated packet (Vedula figs. 1 and 9 paragraphs 6-7, 17, 114-115 and 354: VPN router 200 enforces a preferred MSS value, i.e., a maximum value, of the TCP maximum segment size (MSS) to avoid fragmentation, wherein the preferred MSS value is determined based on the path maximum transmission unit (MTU) and encapsulation overhead, i.e., encapsulation requirements associated with the encapsulated packet)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Sridhar to enforce a maximum segment size (MSS) that is based on a path maximum transmission unit (MTU) and encapsulation overhead to avoid fragmentation as taught by Vedula. One of ordinary skill in the art would have been motivated to enforce a maximum segment size (MSS) that is based on a path maximum transmission unit (MTU) and encapsulation overhead to improve quality of service and link utilization by avoiding packet fragmentation (Vedula paragraph 8).
However, while Vedula discloses that the VPN router enforces the preferred MSS value by reducing the value found in the MSS header option of a TCP SYN packet and a TCP SYN-ACK packet (Vedula paragraphs 115 and 354), the combination of Sridhar and Vedula does not explicitly disclose “determine that the decapsulated packet satisfies MSS criteria;
in response to determining that the decapsulated packet satisfies MSS criteria:
set at least an MSS option associated with the decapsulated packet to a maximum value; and
forward the decapsulated packet to a destination virtual node in the first computing site.”
In a related field of endeavor, Bannerjee discloses “determine that the... packet satisfies MSS criteria (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 119 determines whether the MSS value in a packet received from remote router 100 exceeds the MSS of router 119, i.e., router 119 determines whether the packet satisfies MSS criteria);
in response to determining that the... packet satisfies MSS criteria (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 119 determines that the MSS value in the received packet is larger than the MSS of router 119, i.e., the MSS criteria is satisfied):
set at least an MSS option associated with the... packet to a maximum value (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: in response to the determining, router 119 replaces the MSS value in the packet with the MSS of router 119, i.e., a maximum value); and
forward the... packet to a destination... in the first computing site (Bannerjee figs. 2 and 4 and paragraphs 31-36 and 40-41: router 119 forwards the packet to target host 207).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Sridhar, as modified by Vedula, to have the receiving gateway enforce a preferred maximum segment size by modifying the MSS value of packets that are received over the network from the remote datacenter before forwarding to the local destination host as taught by Bannerjee because doing so constitutes applying a known technique (enforcing a preferred maximum size by modifying the MSS value of packets that are received from the remote datacenter before forwarding to the destination host) to known devices and/or methods (a VXLAN gateway) ready for improvement to yield predictable and desirable results (enforcement of an MSS value that avoids packet fragmentation). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 2.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sridhar, Vedula and Bannerjee in view of Murray et al., Pub. No. US 2009/0135840 A1, hereby “Murray”, and in further view of Ahuja et al., Pub. No. US 2018/0191680 A1, hereby “Ahuja”.

Regarding Claim 3, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 1.
However, while Bannerjee discloses determining whether the MSS value in the received packet is larger than the MSS value of the router, i.e., that the packet satisfies MSS criteria (Bannerjee paragraphs 31-36 and 40-41), the combination of Sridhar, Vedula and Bannerjee does not explicitly disclose “wherein determining that the decapsulated packet satisfies the MSS criteria comprises:
determining that a packet ethertype associated with the decapsulated packet comprises internet protocol (IP);
determining that a packet length for the decapsulated packet is large enough for IP and transmission control protocol (TCP) headers;
determining that an IP protocol is TCP for the decapsulated packet;
determining that a TCP syn flag is set for the decapsulated packet; 
determining that the MSS option is present in the decapsulated packet; and
determining that the MSS option is greater than the maximum value.”
Murray discloses “wherein determining that the... packet satisfies the MSS criteria comprises:
determining that a packet ethertype associated with the... packet comprises internet protocol (IP) (Murray fig. 3 and paragraphs 17 and 23: "Upon receiving a packet, the SEA will first check to determine whether it is an IP packet.");” and
“determining that an IP protocol is TCP for the... packet (Murray fig. 3 and paragraphs 17 and 23: "If it is, then the SEA 102 checks the protocol field of the packet IP header, and accepts the IP packet only if it contains TCP data.");
determining that a TCP syn flag is set for the... packet (Murray fig. 3 and paragraphs 17 and 23: "Finally, if the packet is a TCP packet, SEA 102 determines whether the SYN bit of the packet is set."); 
determining that the MSS option is present in the... packet (Murray fig. 3 and paragraphs 18 and 23: "If the packet proves to be a TCP packet with the SYN bit set or true, the logic 110 of SEA 102 is operable to determine whether or not the packet contains a field that has an MSS value."); and
determining that the MSS option is greater than the maximum value ("Murray fig. 3 and paragraphs 18-19 and 23-25: "In the event that the MSS value of the SEA packet is found, to be greater than (MSS)SEA, SEA 102 changes the packet MSS, so that the MSS field thereof indicates a value that is equal to or slightly less than (MSS)SEA.").”
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula and Bannerjee, to perform a series of evaluations to identify packets having MSS values that should be modified as taught by Murray. One of ordinary skill in the art would have been motivated to combine performing a series of evaluations to identify packets (Murray paragraphs 17-19).
However, while Bannerjee discloses that the header size for a standard TCP/IP datagram is 40 bytes (Bannerjee paragraph 36) and Murray discloses replacing the MSS value in a packet that satisfies a series of evaluations (Murray paragraphs 17-19), the combination of Sridhar, Vedula, Bannerjee and Murray does not explicitly disclose “determining that a packet length for the decapsulated packet is large enough for IP and transmission control protocol (TCP) headers”.
In a related field of endeavor, Ahuja discloses a system and method for filtering packets received from virtual machines and routed by a virtual switch that exceed a threshold packet length (Ahuja fig. 13 and paragraphs 107-111 and 122). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula, Bannerjee and Murray, to determine whether the received packet exceeds a threshold packet length as taught by Ahuja. One of ordinary skill in the art would have been motivated to combine determining whether the received packet exceeds a threshold packet length to quickly identify and forward packets that do not require MSS replacement.

Insofar as they recites similar claim elements, Claims 11 and 19 are rejected for substantially the same reasons presented above with respect to Claim 3.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sridhar, Vedula and Bannerjee in view of Suzuki et al., Pub. No. US 2012/0250703 A1, hereby “Suzuki”.

Regarding Claim 4, the combination of Sridhar, Vedula and Bannerjee discloses all of the limitations of Claim 1.
However, while Vedula discloses that the VPN router enforces the preferred MSS value by reducing the value found in the MSS header option of a TCP SYN packet and a TCP SYN-ACK packet (Vedula paragraphs 115 and 354), the combination of Sridhar, Vedula and Bannerjee does not explicitly disclose “obtaining a selection of the maximum value from an administrator.”
In the same field of endeavor, Suzuki discloses “obtaining a selection of the maximum value from an administrator (Suzuki paragraphs 56, 71 and 90: the MSS value of a device connected to a network is set by the network administrator).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Sridhar, as modified by Vedula and Bannerjee, to obtain the MSS of the router from a network administrator as taught by Suzuki because doing so constitutes applying a known technique (obtaining an MSS value from a network administrator) to known devices and/or methods (a VXLAN gateway) ready for improvement to yield predictable and desirable results (setting the MSS value for the gateway). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as they recites similar claim elements, Claims 12 and 20 are rejected for substantially the same reasons presented above with respect to Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hecht et al., Pat. No. US 2015/0382240 A1, discloses a method for optimizing tunneled traffic wherein a value for the MSS is calculated by deducting the sizes of the GTP tunnel headers from the determined MTU size (see paragraph 54);
Lindgren et al., Pub. No. WO 2015/028058 A1, discloses a method for determining a maximum segment size to avoid fragmentation wherein the MSS is determined based on the link MTU and the size of GTP overhead (see page 11, lines 11-16 and page 12, line 11 through page 13, line 8); and
Momchilov et al. et al., Pub. No. US 2017/0339258 A1, discloses a method for switching between transport protocols wherein an upper bound for MSS is determined based on path MTU and tunnel overhead (see paragraph 109).

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449